UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GARY WARD,

21-ev-3258 (JGK)
Plaintiff,

ORDER
- against -

THE AMERICAN EXPRESS COMPANY ET
AL

"FF

Defendants.

 

JOHN G. KOERLTL, District Judge:

The parties are directed to file a Rule 26(f) report by May

11, 2021.

SO ORDERED.

Dated: New York, New York
April 28, 2021

hy i i (ele.

John G. Koeltl
United States District Judge

 

 

 

 

 

 

 

 

 

 

USDS SDNY |

DOCUMENT |
USDS SDNY ELECIR0: ALLY...
DOCUMENT DOC #: . et
ELECTRONICALLY FILED DATED ee
DOC #: 7-9 8-0 —— =—
DATE FILED: 123-71

 

 

 

 

 

 

 
